Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4, 8, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 8, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 14, the phrases "for example" and “optionally” render the claim indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 9 and 11 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Mannesmann (DE 3630200 A1).

Mannesmann discloses:
1.    A nozzle of or for a servo valve, the nozzle comprising:
a nozzle element (115) having a fluid outlet at a first axial end (proximate 53), and a tubular body extending from the first end to an opposed, second axial end of the nozzle element (see FIG 8);
a plug element (118) mounted in and closing the second axial end of the tubular body, thereby defining an internal cavity (117) within the tubular body; and

2.    A nozzle as claimed in claim 1, wherein the plug element is threadedly mounted within the second axial end of the nozzle element (the plug element is described as a screw).
3.    A nozzle as claimed in claim 1, wherein the plug element comprises an attachment (the enlarged-diameter portion) for receiving a push rod (it is so capable of receiving a push rod).
5.    A nozzle as claimed in claim 1, wherein the plug element comprises an annular wall (the exterior wall which abuts 115) extending in a direction away from the nozzle element for sealing engagement with a bore of the servo valve (the threaded bore of 115 which receives 118).
9.    A nozzle assembly for a servo valve, the nozzle assembly comprising:
a nozzle housing (the block-like housing piece of FIG 8, into which the nozzle fits) having a bore (which receives the nozzle); and
a nozzle (1150) as claimed in claim 1 mounted in the bore of the nozzle housing;
wherein the nozzle housing comprises a first fluid port (85) in fluid communication with the one or more openings in the nozzle element and a second fluid port (67) in fluid communication with the fluid outlet of the nozzle element.
11.    A nozzle assembly as claimed in claim 9, wherein the tubular body of the nozzle element is a sealing fit within the bore of the nozzle housing (at least via the illustrated seals, also seen at least as an imperfect seal).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mannemann (DE 3630200 A1).
.
Claims 7 and 8 (8 as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Mannemann (DE 3630200 A1) in view of Pollman (US 4,352,367).
Mannemann discloses the invention as claimed except for the removable filter.  However Pollman teaches that it was known to use a removable filter (33) located (at least partially) between a similar inlet (32) and outlet (26) of a similar nozzle. To filter fluid in Mannesmann’s nozzle, it would have been obvious to use a removable filter between the inlet and outlet as claimed and as taught by Pollma.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mannemann (DE 3630200 A1) in view of Campbell (US 3,163,180).

Regarding claim 10, Mannemann discloses an annular groove (121) formed in the nozzle rather than in the nozzle housing.  However Campbell teaches that it was known .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mannemann (DE 3630200 A1) in view of Sawicki (US 2017/0232563).

Mannemann discloses the invention as claimed with exception to wherein the plug element is secured and sealed against the bore of the nozzle housing.  Sawicky teaches that it was known to form a plug (230, 220, 231) which is secured and sealed against a similar bore of a similar nozzle housing.  To reduce the wear on Mannemann’s nozzle, it would have been obvious to secure it to the housing using a plug element which is secured and sealed against the bore of the nozzle housing.

Claim Objections
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, John Fristoe can be reached at 571-272-4926 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



2/10/21